DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 03/30/2021.
Claims 1-5, 7-12, and 14-19 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 03/30/2021, has been entered. Claims 1, 8, and 15 have been amended. In light of Applicant's amendment, the rejections under 35 U.S.C. 112(a) have been withdrawn.

Claim Interpretation
According to Applicant’s specification, “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” see [0058]. Accordingly, the computer readable tangible storage media of claims 8-14 have been interpreted to be non-transitory.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
In claim 1, line 20, there should be a comma after “venue” 
In claim 8, line 29, “responsive to determining to grant access to the behavioral data, accessing, by the one or more processors, the behavioral data” should read “program instructions to, responsive to determining to grant access to the behavioral data, access the behavioral data”
In claim 15, line 29, “responsive to determining to grant access to the behavioral data, accessing, by the one or more processors, the behavioral data” should read “program instructions to, responsive to determining to grant access to the behavioral data, access the behavioral data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 14, and 16-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 10 recites “the second venue” (line 2) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim 11 recites “the second venue” (line 2) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim 14 recites “the second venue” (lines 6-7) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim 16 recites “the second venue” (line 2) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim 17 recites “the second venue” (line 2) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim 18 recites “the second venue” (line 2) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a second venue.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Crutchfield, U.S. 20150112826 A1 (previously cited and hereafter referred to as “Crutchfield”), in view of Dunn, U.S. 20070038765 A1 (newly cited and hereafter referred to as “Dunn”).

Regarding claim 1, Crutchfield discloses a method for capturing and transposing user behavioral data, the method comprising: 
determining, by one or more processors, that a user enters a first venue, based on tracking a computing device of the user, wherein the tracking is comprised of a geographic information system (GIS) in communication with the computing device (Crutchfield: [0086-0087], [0135] – “after a customer enters the vending location, the vendor may identify the customer…vendors may identify customers with wireless communication devices such as RFID or near-field communication (“NFC”) compatible devices. These devices may be active or passive devices that digitally communicate and exchange data between devices in close proximity or from afar. These devices may store customer identification information, and identify customers by digitally communicating the stored information to NFC enabled receivers at the store…RFID or NFC compatible receivers at the vendor location receive the customer identification information transmitted by the customers' NFC or RFID enabled devices. RFID and NFC enabled devices may include smart phones and/or tablets having those capabilities.” – “a geographic information system (GIS)” has been interpreted based on [0019-0020] of Applicant’s specification); 
accessing, by the one or more processors, a user profile associated with the user via the computing device (Crutchfield: [0088], [0111], [0314] – “the customer uses a mobile device to identify himself or herself to the vendor…the mobile device can use its cellular capability to connect to a network such as the 
capturing, by the one or more processors, behavioral data of the user, wherein capturing the behavioral data is comprised of tracking the user’s location within the first venue based on one or more beacons and manipulation of merchandise by the user captured by sensors located within the merchandise and video data within the first venue, wherein the manipulation of merchandise is comprised of touching a first product in the first venue as the user interacts with the first product (Crutchfield: [0033], [0077], [0176], [0309] – “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device…This information may be used by the vendor to analyze the customer's foot traffic patterns…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store” – “the intelligent display may detect when a customer has picked up a product or is examining a product using proximity sensors, such as for example, magnetic clips sensors coupled to the camera (or other product). When a customer picks up a camera, the magnetic clip transmits a signal to the intelligent display processor indicating which camera the customer has picked up…The intelligent display system may detect which products the customer is examining using other proximity sensors, such as touch sensors, force and pressure sensors, weight bearing sensors, IR sensors, RFID sensors, or capacitive sensors…customer examination of a product may be detected using gesture sensor 402 or video sensor 411” – “the retailer may maintain one or more shopper databases to record data related to the interactions between the shoppers and the retailer.”); 
responsive to determining, based on tracking the computing device, that the user enters a second venue, analyzing, by the one or more processors, a history of requests and responses by the user (Crutchfield: [0087], [0110-0111], [0113], [0115], [0187-0188], [0272], [0280] – “A number of techniques may be employed to detect the shopper's presence at a retail location. For example, beacons, Bluetooth on the consumer's mobile device, and other types of wireless communication technology (including “near field 
accessing, by the one or more processors, the behavioral data (Crutchfield: [0094], [0115], [0139], [0141] – “the software application receives the customer information…this information may also be information from previous transactions with the customer that the vendor has stored, such as the customer's purchase history, browsing history, and history associated with one or more Connect IDs…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store.”); and 
generating, by the one or more processors, a recommendation to the user, based on the behavioral data (Crutchfield: [0033], [0077], [0115], [0117] – “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device…This information may be used by the vendor to analyze the customer's foot traffic patterns and tailor recommendations for products or solutions to the customer.” – “The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store. As described in more detail below, the vendor may use this information to engage the customer in a customized sales process. The vendor recommends products or solutions to the customer based on personal, demographic, 
but does not explicitly teach (1) the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data and (2) the accessing of the data being performed responsive to determining to grant access to the data. However, Dunn teaches accessing user-specific data to present a targeted advertisement to a user (Dunn: [0033]), including the known techniques of: 
the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the user data (Dunn: [0042], [0046], [0076], [0078-0079] – “the web-services client submits an access request message 104 requesting access to stored information 102. In one embodiment, the access request message 104 preferably includes one or more parameters that identify a digital identifier of the client, a desired subject matter (e.g., which service and what user-specific information), the desired method of access, and/or the client's reason(s) for requesting access to the information…The service preferably first determines whether the user has already permitted the client to access the requested user-specific information, using the desired method. These existing permissions are maintained in an access control list…Based on the client's intentions and desired method of access, the validation engine 404 determines whether sufficient access permissions have already been granted for the intentions and method requested by the client for the particular service and end user. In the system reflected in FIG. 4, validation engine 404 compares the client's intentions and method with the user's existing permissions. If there is an exact match (i.e., the user has already permitted this client to access the requested information, for the requested purpose, by the requested method), then a success message is returned and the request is filled…The consent store 440 keeps track of whether access is granted or affirmatively denied by the user each time consent user interface 410 is invoked. It should be appreciated that such a store could be used in several ways. For example, in ambiguous situations, a policy engine 410 using an advanced logic capability (e.g., 
the accessing of the user data being performed responsive to determining to grant access to the user data (Dunn: [0046], [0048] – “The service preferably first determines whether the user has already permitted the client to access the requested user-specific information, using the desired method. These existing permissions are maintained in an access control list…assuming that the client has an entry in the access control list, at block 114, the service determines if the access control list and roleMap authorize client's requested method of access…If the requested method is authorized, the service computes the allowed shape of access (block 118)…the term shape is analogous to a filter—the service computes what information is accessible and how to access such information. Once the service computes the allowed shape, it accesses the information (block 120) in the data store 102 (e.g., reads the information, or writes the information, and so on) and returns a response 122 to the client. For example, if the client submitted a query request, the response 122 would return the requested user-specific information.”).
These known techniques are applicable to the personalized content method of Crutchfield as they share characteristics and capabilities, namely they are directed to using user-specific data to personalize content for users.
It would have been recognized that applying the known technique of the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data; and the accessing of the data being performed responsive to determining to grant access to the data, as taught by Dunn, to the teachings of Crutchfield would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that the analysis of the history of the requests and the responses by the user is an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data; and the accessing of the data is performed responsive to determining to grant access to the data, as taught by Dunn, into the personalized content method of Crutchfield would have been recognized by those of ordinary skill in the art as resulting in an improved method for using user-specific data to personalize content for users by allowing the users to control who has access to their data (Dunn: [0005]).


Regarding claim 2, Crutchfield/Dunn teaches the method of claim 1, further comprising responsive to determining that the user enters the second venue: providing, by the one or more processors, a product description to the user, wherein the product description is an identification number for the product that is capable of linking to other product details, and a picture of the product (Crutchfield: [0092], [0115], [0119], [0165], Fig. 9 – “upon entering the store, the vendor or the mobile device may automatically detect the customer's identification information on the mobile device…The mobile device may then automatically communicate the customer's identification information to a receiver or server at the vendor…after the software application receives the customer information, the software application recommends products or solutions to the customer based on the personal, demographic, and/or psychographic information the vendor has collected…the software application may visually display detailed information about the recommended product or solution to the customer on the mobile device. This information may include a product description, features, specifications, dimensions, reviews, and category information [Fig. 9 further shows that the information includes an item number]…The central repository may store detailed information about products, such as product images, videos, tutorials, descriptions, and reviews.”).

Regarding claim 4, Crutchfield/Dunn teaches the method of claim 1, further comprising responsive to determining that the user enters the second venue: responsive to determining that the user profile is devoid of user behavioral data, tracking, by the one or more processors, user data wherein the user data relates to product details of one or more products accessed by the user (Crutchfield: [0075], [0077], [0309] – “The method starts at step 101 where a customer enters a vending location. As described in more detail below, the vendor begins the sale process by identifying the customer…If the customer does not have an account with the vendor, or there is no such information stored in the customer's account, the vendor may collect this information in real-time at the vendor's store…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity” – “The interactions…may include the shoppers' browsing, product research, purchase, return/exchange, post-sales service/support, and other activities.”).

Regarding claim 7, Crutchfield/Dunn teaches the method of claim 1, further comprising: storing, by the one or more processors, the behavioral data of the user from a plurality of venues to one or more computing devices of the user, such that the user retains possession of the behavioral data of the user and is permitted to share data 

Regarding claim 8, Crutchfield discloses a computer program product for capturing and transposing user behavioral data, the computer program product comprising: 
one or more computer readable tangible storage media and program instructions stored on at least one of the one or more computer readable tangible storage media, the program instructions readable/executable by the one or more computer processors (Crutchfield: [0219-0220]) and further comprising: 
program instructions to determine that a user enters a first venue, based on tracking a computing device of the user, wherein the tracking is comprised of a geographic information system (GIS) in communication with the computing device (Crutchfield: [0086-0087], [0135] – “after a customer enters the vending location, the vendor may identify the customer…vendors may identify customers with wireless communication devices such as RFID or near-field communication (“NFC”) compatible devices. These devices may be active or passive devices that digitally communicate and exchange data between devices in close proximity or from afar. These devices may store customer identification information, and identify customers by digitally communicating the stored information to NFC enabled receivers at the store…RFID or NFC compatible receivers at the vendor location receive the customer identification information transmitted by the customers' NFC or RFID enabled devices. RFID and NFC enabled 
program instructions to access a user profile associated with the user via the computing device (Crutchfield: [0088], [0111], [0314] – “the customer uses a mobile device to identify himself or herself to the vendor…the mobile device can use its cellular capability to connect to a network such as the internet and communicate customer identification information to the vendor over the network…the customer's browser history may be stored locally on the customer's mobile device, instead of on the vendor's database. The software application may retrieve this information and communicate it to the system using the NFC, RFID, or cellular capabilities described above.”);
program instructions to capture behavioral data of the user, wherein capturing the behavioral data is comprised of tracking the user’s location within the first venue based on one or more beacons and manipulation of merchandise by the user captured by sensors located within the merchandise and video data within the first venue, wherein the manipulation of merchandise is comprised of touching a first product (Crutchfield: [0033], [0077], [0176], [0309] – “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device…This information may be used by the vendor to analyze the customer's foot traffic patterns…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store” – “the intelligent display may detect when a customer has picked up a product or is examining a product using proximity sensors, such as for example, magnetic clips sensors coupled to the camera (or other product). When a customer picks up a camera, the magnetic clip transmits a signal to the intelligent display processor indicating which camera the customer has picked up…The intelligent display system may detect which products the customer is examining using other proximity sensors, such as touch sensors, force and pressure sensors, weight bearing sensors, IR sensors, RFID sensors, or capacitive sensors…customer examination of a product may be detected using gesture sensor 402 or video sensor 411” – “the retailer may maintain one or more shopper databases to record data related to the interactions between the shoppers and the retailer.”); 
program instructions to analyze a history of requests and responses by the user (Crutchfield: [0110-0111], [0113], [0115], [0187-0188] – “after the software application receives the customer information [includes a history of any communications made to a vendor/representative, see at least [0111], [0187]], the software application 
program instructions to access the behavioral data (Crutchfield: [0094], [0115], [0139], [0141] – “the software application receives the customer information…this information may also be information from previous transactions with the customer that the vendor has stored, such as the customer's purchase history, browsing history, and history associated with one or more Connect IDs…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store.”); and 
program instructions to generate a recommendation to the user, based on the behavioral data (Crutchfield: [0033], [0077], [0115], [0117] – “the vendor may monitor the customer's location throughout the store by monitoring the location of the customer's mobile device…This information may be used by the vendor to analyze the customer's foot traffic patterns and tailor recommendations for products or solutions to the customer.” – “The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity. For example, these sensors may monitor a customer's body language, or foot traffic patterns throughout the store. As described in more detail below, the vendor may use this information to engage the customer in a customized sales process. The vendor recommends products or solutions to the customer based on personal, demographic, and/or psychographic information the vendor has collected.” – “the software application visually displays the recommended product or solution to the customer on the mobile device”),
but does not explicitly teach (1) the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data and (2) the accessing of the data being performed responsive to determining to grant access to the data. However, Dunn teaches accessing user-specific data to present a targeted advertisement to a user (Dunn: [0033]), including the known techniques of: 
the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the user data (Dunn: [0042], [0046], [0076], [0078-0079] – “the web-services client submits an access request message 104 requesting access to stored information 102. In one embodiment, the access request 
the accessing of the user data being performed responsive to determining to grant access to the user data (Dunn: [0046], [0048] – “The service preferably first determines whether the user has already permitted the client to access the requested user-specific information, using the desired method. These existing permissions are maintained in an access control list…assuming that the client has an entry in the access control list, at block 114, the service determines if the access control list and roleMap authorize client's requested method of access…If the requested method is authorized, the service computes the allowed shape of access (block 118)…the term shape is analogous to a filter—the service computes what information is accessible and how to access such information. Once the service computes the allowed shape, it accesses the information (block 120) in the data store 102 (e.g., reads the information, or writes 
These known techniques are applicable to the personalized content computer program product of Crutchfield as they share characteristics and capabilities, namely they are directed to using user-specific data to personalize content for users.
It would have been recognized that applying the known technique of the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data; and the accessing of the data being performed responsive to determining to grant access to the data, as taught by Dunn, to the teachings of Crutchfield would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer program products. Further, including that the analysis of the history of the requests and the responses by the user is an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the data; and the accessing of the data is performed responsive to determining to grant access to the data, as taught by Dunn, into the personalized content computer program product of Crutchfield would have been recognized by those of ordinary skill in the art as resulting in an improved computer program product for using user-specific data to personalize content for users by allowing the users to control who has access to their data (Dunn: [0005]).


Regarding claim 9, Crutchfield/Dunn teaches the computer program product of claim 8 further comprising, responsive to determining that the user enters a second venue, program instructions, stored on the one or more computer readable tangible storage media, which when executed by a processor, cause the processor to: provide a product description to the user, wherein the product description is an identification number for the product that is capable of linking to other product details, and a picture of the product (Crutchfield: [0092], [0115], [0119], [0165], Fig. 9 – “upon entering the store, the vendor or the mobile device may automatically detect the customer's identification information on the mobile device…The mobile device may then automatically communicate the customer's identification information to a receiver or server at the vendor…after the software application receives the customer information, the software application recommends products or solutions to the customer based on the personal, demographic, and/or psychographic information the vendor has collected…the software application may 

Regarding claim 11, Crutchfield/Dunn teaches the computer program product of claim 8, further comprising, responsive to determining that the user enters a second venue, program instructions, stored on the one or more computer readable tangible storage media, which when executed by a processor, cause the processor to: responsive to determining that the user profile is devoid of user behavioral data, track user data wherein the user data relates to product details of one or more products accessed by the user (Crutchfield: [0075], [0077], [0309] – “The method starts at step 101 where a customer enters a vending location. As described in more detail below, the vendor begins the sale process by identifying the customer…If the customer does not have an account with the vendor, or there is no such information stored in the customer's account, the vendor may collect this information in real-time at the vendor's store…The vendor may further collect this information through the use of sensors located throughout the store that collect in-store data reflecting the customer's activity” – “The interactions…may include the shoppers' browsing, product research, purchase, return/exchange, post-sales service/support, and other activities.”).

Regarding claim 14, Crutchfield/Dunn teaches the computer program product of claim 8 further comprising program instructions, stored on the one or more computer readable tangible storage media, which when executed by a processor, cause the processor to:
store the behavioral data of the user from a plurality of venues to one or more computing devices of the user, such that the user retains possession of the behavioral data of the user and is permitted to share data between a plurality of venues, including the first venue and a second venue, according to user preference (Crutchfield: [0097], [0188-0189], [0308-0309] – “sensors may also determine what products or solutions the customer may be interested in based on the information, such as the customer's foot traffic patterns. This information may be stored by the vendor, or communicated directly to the software application running on the customer's mobile device to make a 

Regarding claims 15, 16, and 18, all the limitations in system claims 15, 16, and 18 are closely parallel to the limitations of medium claims 8, 9, and 11 analyzed above and rejected on the same bases.  

Claims 3, 5, 10, 12, 17, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Crutchfield, in view of Dunn, in further view of Cypher et al., U.S. 20160117763 A1 (previously cited and hereafter referred to as “Cypher”).

Regarding claim 3, Crutchfield/Dunn teaches the method of claim 1, further comprising responsive to determining that the user enters the second venue: requesting, by the one or more processors, assistance by a store associate of the second venue for the user (Crutchfield: [0092], [0275] – “upon entering the store, the vendor or the mobile device may automatically detect the customer's identification information on the mobile device. For example, the customer's mobile device may be programmed to use its geo-location capabilities, such as GPS or cell tower triangulation, to detect when a customer has entered a store. The mobile device may then automatically communicate the customer's identification information to a receiver or server at the vendor…Thus, a sales representative may greet the customer by name as soon as the customer enters the store, without the customer ever introducing himself or herself.”), but does not explicitly teach that the assistance is retrieval of the recommended product. However, Cypher teaches recommending items based on at least user activity data (Cypher: [0098]), including the known technique of assistance by a store associate of a venue for a user being retrieval of a recommended product by the store associate of the venue for the user (Cypher: [0082], [0092], [0097] – “The 
It would have been recognized that applying the known technique of assistance by a store associate of a venue for a user being retrieval of a recommended product by the store associate of the venue for the user, as taught by Cypher, to the teachings of Crutchfield/Dunn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that assistance by a store associate of a venue for a user is retrieval of a recommended product by the store associate of the venue for the user, as taught by Cypher, into the commerce method of Crutchfield/Dunn would have been recognized by those of ordinary skill in the art as resulting in an improved method for generating recommendations based on user behavior by improving future shopping experiences (Cypher: [0033]).


Regarding claim 5, Crutchfield/Dunn teaches the method of claim 1, wherein capturing the behavioral data of the user in the first venue as the user interacts with the first product are actions selected from a group consisting of: looking at the first product, returning the first product, exchanging the first product for a different size, exchanging the first product for a different color, placing the first product in a shopping cart, removing the first product from the shopping cart, interacting with a second product, and purchasing the first product (Crutchfield: [0140-0141], [0176], [0188], [0309] – “Cameras and sensors are discretely embedded into retail store mannequins to record and monitor video and audio of customers who view the mannequin. This information is then analyzed by a computer to determine demographic customer information such as…time spent of the customers who have viewed the mannequin” (i.e., “looking at a product) – “The interactions…may include the shoppers'…return/exchange…activities” (i.e., returning a product and exchanging a product – it is noted that the exchange being for a different size or color is considered non-functional descriptive material and, as such, is accorded little patentable weight) – “the customer's in-store shopping session, such as shopping cart contents…may 
It would have been recognized that applying the known technique of actions further consisting of trying on a first product, as taught by Cypher, to the teachings of Crutchfield/Dunn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that actions further consist of trying on a first product, as taught by Cypher, into the commerce method of Crutchfield/Dunn would have been recognized by those of ordinary skill in the art as resulting in an improved method for recommending products based on user behavior by improving future shopping experiences (Cypher: [0033]).

Regarding claim 10, Crutchfield/Dunn teaches the computer program product of claim 8 further comprising, responsive to determining that the user enters a second venue, program instructions, stored on the one or more computer readable tangible storage media, which when executed by a processor, cause the processor to: request assistance by a store associate of the second venue for the user (Crutchfield: [0092], [0275] – “upon entering the store, the vendor or the mobile device may automatically detect the customer's identification information on the mobile device. For example, the customer's mobile device may be programmed to use its geo-location capabilities, such as GPS or cell tower triangulation, to detect when a customer has entered a store. The mobile device may then automatically communicate the customer's identification information to a receiver or server at the vendor…Thus, a 
It would have been recognized that applying the known technique of assistance by a store associate of a venue for a user being retrieval of a recommended product by the store associate of the venue for the user, as taught by Cypher, to the teachings of Crutchfield/Dunn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer program products. Further, including that assistance by a store associate of a venue for a user is retrieval of a recommended product by the store associate of the venue for the user, as taught by Cypher, into the commerce computer program product of Crutchfield/Dunn would have been recognized by those of ordinary skill in the art as resulting in an improved computer program product for generating recommendations based on user behavior by improving future shopping experiences (Cypher: [0033]).


Regarding claim 12, Crutchfield/Dunn teaches the computer program product of claim 8, wherein capturing the behavioral data of the user in the first venue as the user interacts with the first product are actions selected from a group consisting of: looking at the first product, returning the first product, exchanging the first product for a different size, exchanging the first product for a different color, placing the first product in a shopping cart, removing the first product from the shopping cart, interacting with a second product, and purchasing the first product (Crutchfield: [0140-0141], [0176], [0188], [0309] – “Cameras and sensors are discretely embedded into retail store mannequins to record and monitor video and audio of customers who view the mannequin. This 
It would have been recognized that applying the known technique of actions further consisting of trying on a first product, as taught by Cypher, to the teachings of Crutchfield/Dunn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer program products. Further, including that actions further consist of trying on a first product, as taught by Cypher, into the commerce computer program product of Crutchfield/Dunn would have been recognized by those of ordinary skill in the art as resulting in an improved computer program product for recommending products based on user behavior by improving future shopping experiences (Cypher: [0033]).

Regarding claims 17 and 19, all the limitations in system claims 17 and 19 are closely parallel to the limitations of medium claims 10 and 12 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered.

Prior Art Rejections
Applicant argues, Crutchfield does not teach “analyzing, by the one or more processors, a history of requests and responses by the user to share the user profile to determine whether to grant access to the behavioral data.” (Remarks at 10). Claim 1 specifically recites the analyzing being performed responsive to determining, based on tracking the computing device, that the user enters a second venue. Crutchfield teaches detecting the shopper’s presence at a retail location via sensing the shopper’s mobile device and, in response, receive and analyze customer identification information including a history of any communications made to a vendor/representative, e.g., information about what questions the customer asked and what assistance the representative provided (i.e., responsive to determining, based on tracking the computing device, that the user enters a second venue, analyzing, by the one or more processors, a history of requests and responses by the user). Dunn teaches analyzing past access requests and permissions granted/denied by the user to access the user-specific information to determine whether access to the user-specific information should be granted/denied to the requesting client (i.e., the analysis of the history of the requests and the responses by the user being an analysis of a history of requests and responses by the user to share the user profile to determine whether to grant access to the user data). Therefore, Crutchfield in view of Dunn teaches “responsive to determining, based on tracking the computing device, that the user enters a second venue, analyzing, by the one or more processors, a history of requests and responses by the user to share the user profile to determine whether to grant access to the behavioral data.”

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks at 10-11) are not persuasive because the independent claims are not allowable, as shown above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flake, U.S. 20110282954 A1, discloses a component that can learn and reason about a level of access that a user may desire to grant to a requesting entity by observing user behavior.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684